                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                  §
ROBERT MILLER,                                    §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §
                                                             Case No. 6:19-CV-76-JDK-KNM
                                                  §
UNIVERSITY OF TEXAS MEDICAL                       §
BRANCH HOSPITAL, ET AL.,                          §
                                                  §
       Defendants.                                §

                                              ORDER

       The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge K. Nicole Mitchell. The Magistrate Judge’s Report recommends that the Court

deny Plaintiff’s application for leave to proceed in forma pauperis and dismiss the action with

prejudice because Plaintiff did not pay the full filing fee and did not show that he faces an imminent

threat of serious physical injury. Docket No. 7 at 4. The Report and Recommendation of the

Magistrate Judge, which contains proposed findings of fact and recommendations for the

disposition of such action, has been presented for consideration, and no objections thereto having

been timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct, and adopts same as the findings and conclusions of the court. It is accordingly

       ORDERED that Plaintiff’s application for leave to proceed in forma pauperis is DENIED

and the above-styled civil action is DISMISSED WITH PREJUDICE as to the refiling of another

in forma pauperis lawsuit raising the same claims as herein presented, but without prejudice to the

refiling of this lawsuit without seeking in forma pauperis status and upon payment of the statutory

filing fee. Should the Plaintiff pay the full filing fee of $400.00 within 15 days after the date of




                                             Page 1 of 2
entry of final judgment, he shall be allowed to proceed in the lawsuit as though the full fee had

been paid from the outset. All motions not previously ruled upon are DENIED.

      So ORDERED and SIGNED this 24th day of May, 2019.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
